Citation Nr: 1819366	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  12-17 175		DATE
		

THE ISSUE

Entitlement to service connection for hepatitis C.


ORDER

Service connection for hepatitis C is granted, subject to the regulations governing disbursement of VA monetary benefits.


FINDING OF FACT

Due to exposure to blood during service, the Veteran's hepatitis C is etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for hepatitis C are met.  38 U.S.C. 
§§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty from April 1974 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana (RO).

The Veteran testified at a September 2014 hearing before a Decision Review Officer, and a transcript is of record.

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future review of this Veteran's case should take into consideration the existence of these electronic records.

Veterans Claims Assistance Act of 2000

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159(b) (2017).  The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  As such, the Board will now review the merits of the Veteran's claim.

Law and Analysis

The Veteran contends that he contracted hepatitis C while in service either by being exposed to body fluids while serving as an air passenger specialist, 60530A, or by receiving immunizations in boot camp via jet air gun.  The Board finds that competent, credible, and probative evidence establishes that the Veteran was exposed to blood during service and, hence, his hepatitis C is etiologically related to service.

Service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. 
§ 3.303 (2017).  To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).

The claimant bears the burden of presenting and supporting a claim for benefits.  38 U.S.C. § 5107(a) (2012); Fagan v. Shinseki, 573 F.3d 1282, 1286-88 (Fed. Cir. 2009).  In making determinations, VA is responsible for ascertaining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Here, the Board reviewed all evidence in the claims file, with an emphasis on that which is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claim.

With respect to the first Holton element, current disability, the Veteran's VA medical records show that he had a positive hepatitis C screen in 1996, which was followed by treatment and remission.  Lab work in 2007 showed relapse.  Medical treatment records for hepatology care under Dr. J.L.B. show that a June 2011 liver biopsy revealed changes consistent with chronic hepatitis C, probably showing early cirrhotic stage.  Accordingly, the first Holton element is met.

With respect to the second Holton element, in-service incurrence or aggravation of a disease or injury, the Veteran has given a consistent and detailed account of his in-service experience of being exposed to blood.  The Veteran's military occupational specialty (MOS) was air passenger specialist, 60530A, also referred to as flight steward on his October 1974 medical examination for "Initial Flying Class III" when he was found physically qualified for flying duty.

The Veteran testified that not all air passenger specialists flew and that the "A" designation in the MOS code distinguished those who did fly from those who acted like a ticket agent.  Part of this designation required physiologic training as well as training for the increased aircraft maintenance responsibilities.

The Veteran testified that his squadron was assigned four Korean War era T-29 (Convair 580) twin engine propeller planes that were designed for training navigation and were equipped with navistations.  The Veteran's squadron was using them for transporting personnel between bases.  He explained that the T-29 did not have passenger seats or a lavatory.  The passengers sat at the navistations during travel, which did not have seatbelts.  The Veteran presented photographs of the exterior and interior of one of these planes.

The Veteran was the only air passenger specialist assigned to the T-29s, so he flew on all their flights.  Because he did not have air time restrictions as the other crew members, he stated that he flew all the time.  The trips would last from one to eight hours.  The Veteran testified that a bucket was kept at the back of the plane for lavatory use and that it was his responsibility to clean it, thereby coming into contact with urine and feces.  Additionally, it was his responsibility to clean up the vomit when a passenger became air sick due to turbulence, which he testified occurred often.  The Veteran testified that passengers, including himself, would fall during flights, cutting themselves, and that he was responsible for bandaging wounds, thereby coming into contact with blood.

The Veteran also testified that upon induction into service he received immunizations through the use of a jet air gun.  He stated that the inductees were lined up and that he was inoculated in the buttocks as the medical personnel went down the line.  He stated that he did not notice the injection guns being cleaned between uses; they just went from person to person.

The Board notes that the Veteran's service treatment records show that on his Initial Flying Class III medical examination report it was recorded:  "Infectious hepatitis with jaundice in April 1972, hospitalized 3 weeks at St Margrets Hospital, Hammond, Indiana; no comp, no seq."  His August 1975 separation examination contains the following notation:  "Hospitalization in 1970 for contagious hepatitis, resolved."  In a September 2010 statement in support of claim, the Veteran clarified that he had had a single episode of hepatitis B infection prior to service.

Across the evidence of record, the Veteran has consistently denied tattoos, drug use, or receiving blood transfusions.

The Board notes that the Veteran is entirely competent to report his symptoms and experiences, and the Board finds his lay evidence credible because it has been consistent during repeated telling, and it is consistent with and supported by other evidence of record.  See 38 C.F.R. § 3.159(a)(2) (2017); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that competent lay evidence requires facts perceived through the use of the five senses); Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating, "Although interest may affect the credibility of testimony, it does not affect competency to testify."); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that lay evidence is credible when it is internally consistent and consistent with other evidence of record).

The Board finds that there is competent, credible, and probative evidence showing that the Veteran was exposed to blood during service.  Accordingly, the second Holton element is met.

With respect to the third Holton element, medical nexus between the in-service disease or injury and the current disability, while the Veteran is entirely competent to testify as that which he knows, he is not competent to proffer an opinion as to diagnoses or the etiologies of his disabilities.  Such opinions require specific medical training and are beyond the competency of a lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contentions in these regards to be of no probative value.  See 38 C.F.R. § 3.159(a)(1)-(2) (2017) (defining competent medical evidence and competent lay evidence); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (stating that "lay persons are not competent to opine on medical etiology or render medical opinions.").  Accordingly, the statements offered by the Veteran in support of his claims are not competent evidence to support any specific diagnosis or etiology of a disability.  Furthermore, the Board is prohibited from exercising its own independent judgment to resolve medical questions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

In a May 2012 statement in support of claim, the Veteran's attending gastroenterologist Dr. J.L.B. stated that it was his opinion that the Veteran's hepatitis C was as likely as not to have been caused by his exposure to blood and human waste while in service.

In a March 2018 VHA medical opinion, Dr. A.R. opined that, based upon the Veteran's exposure to blood during service, cleaning wounds as well as jet air gun immunization, it is at least as likely as not that he acquired hepatitis C during service.  It was opined that, overall, it appeared that it is possible that the Veteran was exposed to hepatitis C based on his risk factors.

Dr. A.R. addressed the Veteran's pre-service medical history of having hepatitis B, explaining:  "If he has been exposed to hepatitis B, this would not really have any impact on acquiring hepatitis C.  Although they share risk factors as far as transmission, they are two separate disease entities and can be diagnosed in the same patient."  Dr. A.R. also stated that the Veteran would benefit from hepatitis B testing to see if he has cleared the virus.

The Board finds that there is competent, credible, and probative evidence showing that there is a medical nexus between the Veteran's hepatitis C and his in-service exposure to blood.  Accordingly, the third Holton element is met.

Based upon the foregoing, the Board finds that the probative evidence of record establishes by a preponderance of the evidence that the Veteran has a current disability of hepatitis C that is proximately due to exposure to blood while on active duty; and therefore, service connection for hepatitis C on a direct basis is warranted.



______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Leanne M. Innet, Associate Counsel

Copy mailed to:  The American Legion





Department of Veterans Affairs


